Citation Nr: 1545008	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  94-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right great toe disability.
 
2. Entitlement to an increased rating for a right knee disability, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for a left knee disability, currently evaluated as 20 percent thereafter disabling.
 
4. Entitlement to an increased rating for a low back disability, currently evaluated as 40 percent disabling. 

5. Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment.
 
 6. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.
 
 (The remaining issue of entitlement to a clothing allowance for periods beginning August 1, 2011 and concluding on July 31, 2013 is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2009, the Veteran testified before the undersigned Veterans Law Judge. During that hearing, the Veteran presented testimony, in particular, on the issues pertaining to service connection for a right great toe disability and higher evaluations for a right knee disability and for a left knee disability.

In the most recent March 2015 remand and decision, the Board dismissed the issues of service connection for diabetes mellitus, Type II, allergic rhinitis, and prostate and bladder disabilities; increased ratings for erectile dysfunction and bilateral hip disability.  It denied a certificate of eligibility for assistance in acquiring a special home adaptation grant.  The issues currently on appeal were remanded for additional development.   

In May 2015, the RO awarded separate 20 percent ratings for left and right knee disabilities, effective April 10, 2015.  As explained below, the Veteran has indicated satisfaction with the increased ratings and these issues are withdrawn.  

In September 2015, the Veteran perfected an appeal with respect to an August 2015 RO decision assigning an earlier effective date for separate 20 percent rating for right and left ankle disabilities.  The RO is in the process of preparing these issues for appeal and has not certified them to the Board.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

In April 2015, the Veteran filed claims for service connection for diabetes and an increased rating for erectile dysfunction.  The RO has not adjudicated these claims and they are REFERRED to the RO for appropriate action.  

The issues of service connection for a right toe disability, increased rating for a low back disability and certificates of eligibility for purchase of an automobile and/or adaptive equipment and acquiring specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Through June 2, 2015 and August 4, 2015 statements, the Veteran reported that he was satisfied with the award of 20 percent ratings for his knee disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issues of increased ratings for bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of appeal for increased rating for bilateral knee disabilities

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has indicated that he is satisfied with the 20 percent rating for each knee and that the increased ratings awarded in the May 2015 RO decision resolve his appeal with regard to the left and right knee disabilities.  See June and August 2015 Veteran statements.  Thus, the appeal for increased ratings for bilateral knee disabilities is withdrawn from the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an increased rating for a right knee disability is dismissed. 

The appeal for an increased rating for a left knee disability is dismissed. 


REMAND

The Veteran must be provided another opportunity to attend appropriate VA examinations.  In March 2015, the Board remanded the issues remaining on appeal for appropriate VA examinations.  The following month the Veteran informed the RO that he would not report to any VA examination.  Then, he later stated he would be willing to attend.    

With regard to certificates of eligibility for automobile and specifically adapted housing, the July 2015 VA treatment records show that the Veteran rarely walks due to service-connected back, hip and knee pain.  A medical opinion is needed on whether current clinical findings show loss of use for either lower extremity due to service-connected disability.  

Again, the Board emphasizes that it is important that the Veteran report for his scheduled VA examinations.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraph (b) of this section.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of a claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to assess the current severity of his service-connected low back disability and whether his service-connected lower extremity disabilities (bilateral pes planus, bilateral hip, bilateral ankle, and bilateral knee) are tantamount to loss of use for each lower extremity. 

The Veteran's electronic claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).) 

All pertinent pathology associated with the Veteran's right great toe and low back should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity. 

With respect to the right great toe, the examiner should review the electronic claims folder, in particular, the March 27, 2014 VA opinion (that the Veteran's ingrown toe nail in service had resolved and had not been an active or chronic issue thereafter, that evidence did not support that the Veteran had a right hallux valgus, and that arthritis of the right foot was diffuse in nature and not specific to the great toe); a May 27, 2014 private examination report from C. Osuji, DO (commenting that the Veteran's right great toe disability was related to his service-connected right foot/feet disability due to his ambulating on damaged feet, and that the Veteran had a slight right hallux valgus deformity); and another April 10, 2015 private examination report from C. Osuji, DO (noting the Veteran had right hallux valgus in service and his various service-connected disabilities aggravated his right toe disability through an altered gait). 

The examiner should identify whether the Veteran does or does not have a right hallux valgus and provide an explanation for his or her finding.  The examiner should also opine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any right toe disability diagnosed on examination is related to the Veteran's period of service or caused or aggravated (permanently worsened beyond its normal progression) by any of the Veteran's service-connected disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

With respect to the thoracolumbar spine, the examiner should undertake range-of-motion studies and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc. All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.) 

It would also be helpful to the Board if the following questions were addressed by the examiner:

 a.) Does the Veteran suffer from intervertebral disc syndrome (IVDS) of the thoracolumbar spine? If yes, is the IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months. (An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.) 

 b.) Does he suffer from radiculopathy of the lower extremities related to the thoracolumbar spine? If yes, please identify the nerves impaired (e.g., sciatic, C7, radial, median, etc.), identify the affects attributable to the nerve impairment/radiculopathy (e.g., pain, sensory loss, etc.), and whether such impairment results in complete paralysis of the nerve or is best described as mild, moderate, moderately severe, or severe. 

 c.) Are the Veteran's complaints of pain and impairment consistent with the objective medical evidence associated with his thoracolumbar spine? 

d.)  Does the Veteran service-connected disabilities result in loss of use of the either extremity?  The examiner is advised that the Veteran is service-connected for the following lower extremity disabilities: bilateral pes planus, rated as 50 percent disabling; right and left hips disabilities, rated as 20 percent disabling each; right and left ankle strain, rated as 20 percent disabling each; and then right and left knee disabilities, rated as 20 percent disabling each. 

A thorough explanation for all opinions requested should be provided.  If the examiner determines that he or she cannot provide the requested information without resorting to speculation, the examiner must explain why he or she was unable to do so.  This should include why a review of the Veteran's medical records and his statements does not help with estimating (i.e. conjecture) additional loss of motion of the thoracolumbar spine. 
 
2. Thereafter, and following any additional development deemed warranted, readjudicate the remaining issues on appeal (i.e. service connection for a right great toe disability, claim for higher ratings for a low back disability, and certificates of eligibility for financial assistance in the purchase of an automobile and/or adaptive equipment, and for assistance in acquiring specially adapted housing).  If any benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


